DETAILED ACTION
Advisory Action
The proposed amendment filed on July 15, 2021 has been fully considered but will not be entered because they raise new issues that would require further consideration and/or search.
Response to Arguments
In page 5, fourth paragraph bridging to page 7, third paragraph of applicant’s remarks, applicant argues that the proposed amendment has overcome all objections and rejections under 35 U.S.C 112 (b) and 102 (a) (2).   
The argument has been fully considered but it is not persuasive toward the withdrawal of all objections and rejections because applicant’s argument with respect to claims 1-8, 13, and 14 are moot since applicant has amended claims 1, 3, 4, and 8, and canceled claims 2, 13, and 14.  Claims 1, 3, 4, and 8 in the proposed amendment raise new issues that would require further consideration and/or search. For example, the phrase “repeating steps (a) through (f) for one or more cycles, wherein in each of the one or more cycles, a different plurality of unlabeled pre-decoding oligonucleotides configured to have one or more binding sites for hybridization to a new plurality of detectably labeled decoding oligonucleotides is added in step (a) and the new plurality of detectably labeled decoding oligonucleotides is added in step (d) and wherein each new plurality of detectably labeled decoding oligonucleotides comprises a different detectable moiety than the detectably labeled decoding oligonucleotides of the previous cycle(s); wherein each cycle of labeling increases the detectable signal associated with each target transcript or genomic locus” in claim 1 in the proposed amendment is a new limitation and has not been found in the amendment filed on February 12, 2021 (the amendment used for the final rejection). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 20 2021